DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with 2/16/2022 on Brian Chau Reg. No. 77985.
The application has been amended as follows: 
41. (Currently Amended) A -non-transitory computer-readable medium storing machine readable instructions, which when executed by a processor, cause the processor to execute steps of a method for controlling stream data modifications, the method comprising: 
receiving a preview data stream at a controlling device; 
generating, based on the preview data stream, one or more sets of processing instructions for modifying a pre- processed data stream; 
receiving the pre-processed data stream at a data stream processing device; applying one or more data modifications based at least on executing the one or more sets of processing instructions in processing the pre-processed data stream; and 
generating an output processed stream including the data modifications; 
wherein the preview data stream and the pre-processed data stream are both derived from a source video data stream; 

wherein the receipt of corresponding frames of the preview data stream by the controlling device occurs ahead of the receipt of corresponding frames of the pre-processed data stream by the data stream processing device.


Allowable Subject Matter
Claims 1-21, 41 and 61-62 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to disclose or fairly suggest, alone or in combination, all of the features of independent claims 1, 21, 41, 61 and 62 especially “wherein the preview data stream and the pre-processed data stream are both derived from a source video data stream;
wherein receipt of the corresponding frames of the preview data stream and the corresponding frames of the pre-processed data stream is temporally shifted relative to one another at least in part due to one or more encoding differences between the preview data stream and the pre-processed data stream; and wherein the receipt of corresponding frames of the preview data stream by the controlling device occurs ahead of the receipt of corresponding frames of the pre-processed data stream by the data stream processing device.” And “generation of the one or more sets of processing instructions by the subset of cloud 

Loheaide et al. (US 2020/0204849) discloses a system and method for publishing a disparate live media output stream that complies with distribution format regulations. One or more processors in the system generate a preview based on a low-latency protocol for a plurality of live input streams, and generate an updated schedule based on one or more events identified in the preview in real-time. The updated schedule includes one or more transitions between the plurality of live input streams and pre-encoded media assets. A disparate live media output stream manifest is generated based on manipulation of manifests of the plurality of live input streams and pre-encoded media assets in accordance with the updated schedule. The generated disparate live media output stream manifest is delayed to allow decisions based on the preview, and includes programming content and non-programming content available to the one or more processors for immediate consumption, and complies with distribution format regulations.

Manber (US 2014/0329156) discloses receiving, from a user device, a request for a video stream preview. A payload of data is transmitted from a session system to the user device over a network. A first measure of network transmission quality is determined based on a result of transmitting the payload to the user device over the network from the session system. A 

Kizhepat et al. (US 8,270,487) discloses in response to a user video search query, a standard-compliant (e.g. MPEG-4/H.264) SD or HD video stream encoding a rectangular (x-y) composite video preview panel array (grid) of video search results. Each panel/tile in the rectangular panel array displays a temporal section (e.g. the first 90 seconds, looped-back) of a video identified in response to the user query. Generating the composite video panel array in real-time is achieved by compositing the component video panels in the compressed domain, after each panel undergoes a compressed-domain pre-compositing preparation process that facilitates dynamic compositing of the panels into a single video stream. The pre-compositing preparation includes transcoding to a format having a down-scaled common resolution, common GOP structure, and one-slice-per-row slice structure.

Chee et al. (US 11,095,924) discloses a method for determining that the transmission of the time-compressed preview of the pre-buffered video is completed, at a video communication device. The buffered push-to-video PTV stream is responsively transmitted to the one other video communication device during the PTV communication session. The .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668. The examiner can normally be reached Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/Primary Examiner, Art Unit 2425